                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALLORY SMITH,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )            Case No. 18-cv-1517-SMY-RJD
                                                )
HEATHER MCGEE, et al.,                          )
                                                )
       Defendants.                              )
                                                )


                                             ORDER

DALY, Magistrate Judge:

        This matter is before the Court on the Motion for Leave to File an Amended Complaint

(Doc. 30) filed by Plaintiff. Defendants failed to timely file a response.

       Plaintiff Allory Smith, an inmate of the Illinois Department of Corrections (“IDOC”)

currently housed at Menard Correctional Center (“Menard”), brings this pro se action pursuant to

42 U.S.C. § 1983. Plaintiff alleges that prison officials at both Menard and Pontiac Correctional

Center (“Pontiac”) were responsible for denying him medication and treatment for his serious

mental illness while he was housed at Menard in 2016. Following threshold review, Plaintiff

proceeds on the following claims:

       Count 1:        Eighth Amendment claim against Nurses McGee, Gracin, Nayper,
                       Thompson, and Shrip (“Menard Nurses”) for denying or delaying Plaintiff’s
                       access to medication and/or mental health treatment at Menard between
                       June 29 and July 9, 2016.

       Count 2:        Eighth Amendment claim against Warden Butler for disregarding or
                       denying Plaintiff’s grievances regarding the denial of psychotropic
                       medication and/or mental health treatment between June 29 and July 9,
                       2016.

                                           Page 1 of 4
       Plaintiff seeks leave to amend the complaint to bring back the following claims and

Defendants dismissed in the screening order: Defendant Warden Melvin (Count 2), Defendant

Drilling (Count 3) and Defendant Wexford (Count 4). The screening order set forth Counts 3 and

4 as follows:

       Count 3:        Eighth Amendment claim against Nurse Drilling for maintaining inaccurate
                       medical records for Plaintiff at Pontiac that resulted in the denial or delay
                       in medication and/or mental health treatment at Menard between June 29
                       and July 9, 2016.

       Count 4:        Eighth Amendment claim against Wexford for implementing unspecified
                       policies that resulted in the denial or delay in Plaintiff’s medication and/or
                       mental health treatment at Menard in 2016.

The screening order held that Plaintiff’s allegations in the original Complaint did not support

claims against Warden Melvin (Count 2), Nurse Drilling (Count 3), or Wexford (Count 4) because

the allegations were threadbare, vague, and/or conclusory.

       The proposed amended complaint alleges Plaintiff was transferred from Pontiac (“parent

institution”) to Menard for a court writ.        Plaintiff alleges Warden Melvin violated his

constitutional rights because the “writ” for his transfer was improperly prepared. Plaintiff cites

IDOC Administrative Directives and alleges that, as Warden, Melvin was responsible for ensuring

his/her health care unit staff followed the administrative directives regarding transferring medical

records between institutions. In conclusory fashion, Plaintiff asserts that his transfer materials

did not properly convey the seriousness of his mental health needs and, therefore, Warden Melvin

acted with deliberate indifference. Plaintiff fails to set forth factual allegations of Melvin’s

personal involvement in the preparation of his transfer materials. It is well settled law that

respondeat superior is not a viable claim under deliberate indifference.

       Plaintiff’s proposed amended complaint also adds supplemental allegations against

                                           Page 2 of 4
Defendants Drilling and Wexford. Plaintiff alleges Drilling maintained an inaccurate medical

record at Pontiac because she documented that he received his medication at Pontiac on three dates

in which he was housed at Menard. Plaintiff’s allegations are insufficient to establish a claim that

Drilling was responsible for the denial or delay of mental health treatment during his stay at

Menard.    Additionally, Plaintiff states Wexford maintained “procedures and policies” that

violated his constitutional rights. Plaintiff fails to identify which of Wexford’s policies caused

the deprivation of his rights.

       Federal Rule of Civil Procedure 15(a) states, “a party may amend the party’s pleading only

by leave of court or by written consent of the adverse party; and leave shall be freely given when

justice so requires.” “Reasons for finding that leave should not be granted include undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [and] futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T Mobility

LLC, 499 F.3d 663, 666 (7th Cir. 2007).

       The Scheduling Order (Doc. 20) entered in this case set a deadline of March 28, 2019, for

motions for leave to amend to be filed. Plaintiff filed his motion after the deadline. Plaintiff

argues his motion was delayed because he was not housed in the same location with his “jail house

lawyer.” In addition to the late filing of Plaintiff’s motion for leave to amend, the claims set forth

in the proposed amended complaint are futile. Plaintiff’s proposed complaint fails to state a claim

against Defendant Melvin and fails to cure the deficiencies in Counts 3 and 4 as stated in the

screening order. The Court finds undue delay and futility of amendment and declines to grant

leave to amend the complaint. Plaintiff’s Motion for Leave to Amend (Doc. 30) is DENIED.

IT IS SO ORDERED.
                                            Page 3 of 4
DATED: June 12, 2019

                               s/ Reona J. Daly
                               Hon. Reona J. Daly
                               United States Magistrate Judge




                       Page 4 of 4
